EXHIBIT 10.35




SECOND AMENDMENT TO EMPLOYMENT AGREEMENT




SECOND AMENDMENT (this “Amendment”), dated as of February 28, 2010, to the
Employment Agreement dated as of February 18, 2009 (the “Employment Agreement”),
by and among LIN TV Corp., a Delaware corporation (“Parent”), and LIN Television
Corporation, a Delaware corporation with its headquarters in Providence, Rhode
Island, and a wholly-owned subsidiary of the Parent (the “Company” and, together
with Parent, the “LIN Companies”), and Nicholas N. Mohamed (the “Executive”).


W I T N E S S E T H:


WHEREAS, the Executive and the LIN Companies are parties to the Employment
Agreement; and


WHEREAS, the Employment Agreement was amended on October 29, 2009; and


WHEREAS, the parties desire to further amend the Employment Agreement upon the
terms and conditions set forth herein.
 
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the undersigned hereby agree as follows:
 
1.           Defined Terms.  Terms defined in the Employment Agreement and used
herein shall have the meanings given to them in the Employment Agreement.
 
2.           Amendment to Section 5.  Section 5 shall be deleted in its entirety
and replaced with the following:
 
“a.           During the Service Period, Executive shall be paid by the Company
an annual base salary of One Hundred Eighty Five Thousand Dollars ($185,000)
(“Base Salary”), payable in accordance with the Company’s normal payroll
practices.  The Base Salary shall be reviewed by the Compensation Committee of
the Board of Parent (“Compensation Committee”) no less often than once each
calendar year and may be increased, but not decreased, based upon such a review.
 
b.           With respect to the portion of the Service Period commencing on
January 1, 2010, Executive shall be eligible to receive, in addition to the Base
Salary described above, an annual bonus payment (a “Performance Bonus”) in an
amount up to Sixty Five Thousand Dollars ($65,000) for such year (a “Performance
Bonus Amount”) to be determined by December 31, 2010, and thereafter, the last
day of each calendar year during the Service Period, or as soon thereafter as
practicable, but in no event later than March 15 of the subsequent calendar
year, as follows:
 
(i)           Solely with respect to calendar year 2010, Executive shall be
eligible to receive a bonus payment calculated as set forth in this paragraph
(i) using a baseline bonus amount equal to twenty five percent (25%) of the
Performance Bonus Amount (the “2010 Results Bonus Base Amount”).  The amount of
the bonus awarded to Executive, if any, under this paragraph (i) shall be an
amount calculated as a percentage of the 2010 Results Bonus Base Amount (the
“2010 Results Bonus Percentage”).  The 2010 Results Bonus Percentage shall be
the percentage set forth on Schedule 5(b)(2010) hereto that corresponds to the
respective percentage by which Parent has achieved the approved budgeted EBITDA
established by the Board of Parent for 2010.
 
(ii)           Solely with respect to calendar year 2010, Executive shall be
eligible to receive a bonus payment in an amount up to seventy five percent
(75%) of the Performance Bonus Amount, which bonus payment, if any, shall be
determined in the sole discretion of the SVP-CFO of the LIN Companies and the
Compensation Committee, based upon such factors as each may determine to be
relevant, which may include the performance of the LIN Companies and Executive,
general business conditions, and the relative achievement by Executive or the
LIN Companies of any goals established by the SVP-CFO, the Board of Parent or
the Compensation Committee.”
 
3.           No Other Amendments; Confirmation.  Except as expressly amended
hereby, the provisions of the Employment Agreement, as amended, are and shall
remain in full force and effect.


4.           Counterparts.  This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  This Amendment may be delivered by facsimile transmission of the
relevant signature pages hereof.




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


EXECUTIVE:

 

/s/ Nicholas N. Mohamed
Nicholas N. Mohamed
 




LIN TV CORP.
 
By: /s/ Denise M. Parent
Name:  Denise M. Parent
Title:    Vice President General Counsel



LIN TELEVISION CORPORATION



By: /s/ Denise M. Parent
Name:  Denise M. Parent
Title:    Vice President General Counsel




 
 

--------------------------------------------------------------------------------

 

Schedule 5(b)(2010)
 


 
Percent of
EBITDA
 
Bonus
80.0%
Zero
82.0%
32.5%
84.0%
40.0%
86.0%
47.5%
88.0%
55.0%
90.0%
62.5%
92.0%
70.0%
94.0%
77.5%
96.0%
85.0%
98.0%
92.5%
100.0%
100.0%
101.0%
110.0%
102.0%
120.0%
103.0%
130.0%
104.0%
140.0%
105.0%
150.0%
106.0%
160.0%
107.0%
170.0%
108.0%
180.0%
109.0%
190.0%
110.0%
200.0%